Per Curiam.

In urging reversal of the commission’s order, appellant contends that the commission’s order is unlawful and unreasonable, first, because failure of the commission to serve him with a copy of the attorney examiner’s report was a violation of the commission’s rules (Rule 1.18) and constituted an abuse of discretion, and, secondly, because Kungle Trucking failed to show a deficiency in the service of the existing common carrier serving the shipper.
The commission admits that the examiner’s report was not served on appellant, as required by commission Rule 1.18. However, the commission argues, no substantial rights of appellant were affected by its failure to serve appellant with a copy of a report entirely favorable to him,* and which, in any case, is merely advisory to the commission in its considerations.
The commission contends further that, in its order, it specifically concluded that the situation presented was not ordinary and that in such circumstances the principle that there must be a showing of deficiency in the service of a protesting carrier should not be controlling.
Upon consideration of the entire record and under the *109particular facts of this case, the order of the commission granting the application is neither unreasonable nor unlawful and is affirmed. R. C. 4903.13; H. & K. Motor Transportation v. Pub. Util. Comm. (1939), 135 Ohio St. 145; Bruder v. Pub. Util. Comm. (1968), 14 Ohio St. 2d 24.

Order affirmed.

O’Neill, C. J., Herbert, Corrigan, Stern, Celebrezze, W. Brown and P. Brown, JJ., concur.

 Appellant conceded in oral argument that he was not prejudiced or harmed in any way by the failure of the commission to serve him with a copy of the examiner’s report.